— In a proceeding pursuant to CPLR article 78, inter alia, to compel respondent to pay petitioner back pay and other benefits for the period during which time he had been removed from his position *816as a probationary cleaner, petitioner appeals from a judgment of the Supreme Court, Richmond County (Rubin, J.), dated July 13, 1983, which dismissed the proceeding without prejudice to any other remedies petitioner may have to recover for lost wages during the period of his removal. This appeal brings up for review so much of a subsequent order of the same court, dated September 30, 1983, as, in effect, upon granting petitioner’s motion for reargument, adhered to its original determination.
Appeal from the judgment dated July 13, 1983, dismissed. Said judgment was superseded by the order dated September 30, 1983, made upon reargument.
Order dated September 30,1983 affirmed, insofar as reviewed (see Matter of Golomb v Board of Educ., 92 AD2d 256; cf. Matter of Adams v New York State Civ. Serv. Comm., 51 AD2d 668).
Respondent is awarded one bill of costs. Thompson, J. P., Weinstein, Brown and Boyers, JJ., concur.